UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2009 or o Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 001-09972 HOOPER HOLMES, INC. (Exact name of registrant as specified in its charter) New York 22-1659359 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 170 Mt. Airy Road, Basking Ridge, NJ (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code (908) 766-5000 Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý The number of shares outstanding of the Registrant’s common stock as of July 31, 2009 were: Common Stock, $.04 par value – 68,704,587 shares HOOPER HOLMES, INC. AND SUBSIDIARIES INDEX Page No. PART I – Financial Information (unaudited) ITEM 1 – Financial Statements Consolidated Balance Sheets as of June 30, 2009 and December 31, 2008 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 3 Notes to Unaudited Consolidated Financial Statements 4-15 ITEM 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 15-31 ITEM 3 – Quantitative and Qualitative Disclosures About Market Risk 31 ITEM 4 – Controls and Procedures 31 PART II – Other Information ITEM 1 – Legal Proceedings 32 ITEM 1A – Risk Factors 32 ITEM 2 – Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 3 – Defaults upon Senior Securities 33 ITEM 4 – Submission of Matters to a Vote of Security Holders 33 ITEM 5 – Other Information 33 ITEM 6 – Exhibits 34 Signatures 35 PART I – Financial Information Consolidated Balance Sheets (unaudited) (In thousands, except share and per share data) June 30, December 31, ASSETS (Note 10) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $2,042 and $3,036 at June 30, 2009 and December 31, 2008, respectively Inventories Income tax receivable 19 31 Other current assets Total current assets Property, plant and equipment at cost Less: Accumulated depreciation and amortization Property, plant and equipment, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Other long-term liabilities Commitments and Contingencies (Note 11) Stockholders’ Equity: Common stock, par value $.04 per share; authorized 240,000,000 shares, issued68,713,982 and 68,683,982shares as of June 30, 2009 and December 31, 2008, respectively Additional paid-in capital Accumulated deficit ) ) Less: Treasury stock, at cost 9,395 shares as ofJune 30, 2009 and December 31, 2008 ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 Consolidated Statements of Operations (unaudited) (In thousands, except share and per share data) Three Months ended June 30, Six Months ended
